DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/22/21 have been fully considered but they are not persuasive.
Applicant's arguments:
a)    Applicant argued paragraph 3 of page 7 to paragraph 1 of page 8 that Ramos in view of Buller combination does not teach or suggest the feature "One example of a component of an additive fabrication device that includes a plurality of such calibration patterns is illustrated in FIG. 5B of the application, reproduced in part below: In this example, an additive fabrication device is configured to fabricate objects from a powdered material, and includes a roller that contacts and moves over the surface of the powder during fabrication. A housing of the roller includes calibration patterns 527 disposed upon or otherwise incorporated into the housing" as recited in amended claims 1 and 11.
b)    Applicant argued pages 8-9 that Ramos et al in view of Buller et al combination does not teach or suggest the feature “a structure configured to contact the one or more source materials during said fabrication of the object and configured to move relative to the one or more source materials during said fabrication of the object, wherein a surface of the structure includes a calibration pattern” as recited in amendment claims 1 and 11.
c)    Applicant argued pages 13-14 that the “A. The 2019 Guidance demonstrates the eligibility of the pending claims… i. The claims are patent eligible under the “first prong” of Alice step 1… ii. The claims are patent eligible under the “second prong” of Alice step 1… they are clearly eligible under the second prong of the analysis”


Examiner's answer:
The Examiner respectfully disagrees.
a) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., One example of a component of an additive fabrication device that includes a plurality of such calibration patterns is illustrated in FIG. 5B of the application, reproduced in part below: In this example, an additive fabrication device is configured to fabricate objects from a powdered material, and includes a roller that contacts and moves over the surface of the powder during fabrication. A housing of the roller includes calibration patterns 527 disposed upon or otherwise incorporated into the housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
b) It is respectfully pointed out to applicant that, as stated in the previous Office action, Ramos et al in view of Buller et al combination discloses clearly the claimed language of the present invention recited as in claims 1 and 11 with feature “a structure configured to contact the one or more source materials during said fabrication of the object and configured to move relative to the one or more source materials during said fabrication of the object, wherein a surface of the structure includes a calibration pattern” (See below OA, claims 1 and 11).
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, both of Ramos et al and Buller et al teaches the same function and structure for the purpose of measuring, calibrating and determining accurately fabricate the intended object. Therefore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the (Ramos et al and Buller et al) references themselves or in the knowledge generally available to one of ordinary skill in the art. Thus, when the references are considered in combination, the recitation of the claims would have been obvious as suggested.
Such as, the Office respectfully submits that Ramos et al in view of Buller et al does disclose the claimed invention. As pointed out in the Office action, Ramos et al discloses clearly the claimed language of the claimed invention in view of the prior art under 35 U.S.C. 103, such as an additive fabrication device and method (Abstract: e.g., the present application relates generally to systems and methods for using machine vision to provide on one or more aspects of an additive fabrication device) configured to fabricate an object (40 @ figure 1) by directing energy onto one or more source materials including a powdered material (para[0003]: e.g., a building material to solidify and/or combine at specific locations by additive fabrication techniques may include stereolithography, selective or fused deposition modeling, direct composite manufacturing, laminated object manufacturing, selective phase area deposition, multiphase jet solidification, ballistic particle manufacturing, particle deposition, laser sintering, polyjet, or combinations thereof), the additive fabrication device (100 @ figure 1) comprising a structure (paragraph [0056]: e.g., Printhead assembly 130 may be coupled to a structure (not shown) that enables the printhead to move in one or more directions, such as in the +/-x, +/-y and/or +/-z directions and paragraph [0088]: e.g., by moving the imaging device and/or by moving the object (which may include moving a platform or other structure on which the object rests or is otherwise attached)) configured to contact the one or more source materials (130, 131, 132 @ figure 1 and/or 320 @ figure 3) during said fabrication of the object (paragraph [0031]: e.g., an additive fabrication may include a plurality of printheads, each having a nozzle that directs material to a build platform and/or an object being fabricated) and to move relative to the one or more source materials during said fabrication of the object (paragraph [0038]: e.g., the position and/or orientation of the build platform may indicate how to move and/or re-orient the build platform prior to commencement of fabrication to appropriately calibrate the build platform), wherein a surface of the structure (330 @ figure 3 or 620 @ figure 6A-6B) includes calibration pattern (630 @ figure 6A-6B and paragraphs [0004] and [0077]-[0078]: e.g., a calibration pattern located on the build platform). Thus, the examiner recognizes that the combination of Ramos et al and Buller et al references themselves teach the same function/structure in the claimed invention for the purpose of measuring, calibrating and determining accurately fabricate the intended object. Therefore, all the limitations are met as recited in claims 1 and 11 when combined with Ramos et al in view of Buller.
c)   In light of the Alice (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1980 (2014)), Benson (Gottschalk v. Benson, 409 U.S. 63 (1972)), FairWaming (FairWaming IP, LLC v. Latric Systems, Inc. 2015 WL 3883958 (M.D. Fla. June 24, 2015)), and Elec. Power Grp. (Elec. Power Grp., LLC v. Alstrom S.A., 830 F.3d 1350, 2016 WF 4073318, at *3 (Fed. Cir. 2016)) decisions, claims 1-12 and 14-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 11 are directed to an abstract idea in the form of a method of calibrating an additive fabrication device configured to fabricate an object by directing energy onto one or more source materials, inter alia, which includes, at least in part, the recited method steps of:
determining a position of the first structure relative to the surface of the one or more source materials based at least in part on the measured intensity of light (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.).
Thus, individually, the recited method steps comprise a series mathematical/algorithmic and/or mathematical formula and/or data processing/analysis steps which correspond to concepts identified as an abstract idea, or ideas, in the form of a mathematical formula similar to those found to be nonpatent eligible in, e.g., Alice, Benson, and Electric Power Group. As such, the description in claims 1 and 11 of a method of calibrating an additive fabrication device configured to fabricate an object by directing energy onto one or more source materials steps of comprising determining a position of the first structure relative to the surface of the one or more source materials based at least in part on the measured intensity of light is an abstract idea. Further, the recited method steps as an ordered combination, do not amount to significantly more than the abstract idea, (step 2A YES).
Taken alone or as a combination, the above steps/elements do not amount to the claim as a whole that is to significantly more than the exception (abstract idea). The claim fails to provide an improvement to computer-related technology. The Court in Alice cautioned that merely limiting the use of abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer or processor" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." None of dependent claims adds an inventive concept to the abstract idea identified above. Rather, the claim only focuses on steps merely manipulating data using mathematical relationship or algorithms. The claim recites algorithms which are directed to the abstract idea within the meaning of Alice". The claim does not include any meaningful limits on the use of specific methodologies to improve technical field of determining a position of the first structure relative to the surface of the one or more source materials based at least in part on the measured intensity of light. None of the additional elements amounts to significantly more than the exception, e.g., the at least one processor (e.g., additional element) does not improve the step of determining a position of the first structure relative to the surface of the one or more source materials based at least in part on the measured intensity of light, therefore is abstract idea. The steps merely determine or calculate a result using a generic computer components or software recited as performing generic computer functions that are well-understood, routine and conventional activities amount and do not add any meaningful limits on use of the generic computer function or software (see OA below). Thus, the claim is not patent eligible (Step 2B is NO).
For the reasons set forth above the arguments, it is believed that the rejection of the claims 1-16 under 35 U.S.C. 101 & 103 is proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,611,093. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 10,611,093 is anticipated the claims 1-10 of claimed invention of the present invention.
Regarding claim 1; Claim 1 lines 1-21 of U.S. Patent No. 10,611,093 discloses all of feature of claimed invention.
Regarding claim 2; Claim 2 lines 1-4 of U.S. Patent No. 10,611,093 discloses all of feature of claimed invention.
Regarding claim 3; Claim 1 lines 11-15 of U.S. Patent No. 10,611,093 discloses all of feature of claimed invention.
Regarding claim 5; Claim 6 lines 1-3 of U.S. Patent No. 10,611,093 discloses all of feature of claimed invention.

Regarding claim 6; Claim 7 lines 1-6 of U.S. Patent No. 10,611,093 discloses all of feature of claimed invention.
Regarding claim 7; Claim 8 lines 1-2 of U.S. Patent No. 10,611,093 discloses all of feature of claimed invention.
Regarding claim 8; Claim 9 lines 1-3 of U.S. Patent No. 10,611,093 discloses all of feature of claimed invention.
Regarding claim 9; Claim 11 lines 1-10 of U.S. Patent No. 10,611,093 discloses all of feature of claimed invention.

Claims 4 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,611,093 in view of Arndt et al (US Patent No. 10,316,213).
Regarding claim 4; Claims 1-12 of U.S. Patent No. 10,611,093 discloses all of feature of claimed invention except for the first structure is mechanically coupled to the dispenser. However, Arndt al teaches that it is known in the art to provide the first structure in container (102 @ figure 1) is mechanically coupled to the dispenser (104 @ figure 1 and col.3 lines 39-46). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine additive fabrication device and method of Claims 1-12 of U.S. Patent No. 10,611,093 with limitation above as taught by Arndt et al for the purpose of reactivity allows for the printing process to proceed more quickly and efficiently with a higher degree of accuracy.
Regarding claim 10; Claims 1-12 of U.S. Patent No. 10,611,093 discloses all of feature of claimed invention except for the first structure comprises a roller configured to spread the one or more source materials over a build flatform. However, Arndt et al teaches that it is known in the art to provide the first structure in container (102 @ figure 1) comprises a roller (wiper 106 @ figure 1) configured to spread the one or more source materials (col.6 lines 4-29) over a build flatform (105 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine additive fabrication device and method of Claims 1-12 of U.S. Patent No. 10,611,093 with limitation above as taught by Arndt et al for the purpose of reactivity allows for the printing process to proceed more quickly and efficiently with a higher degree of accuracy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 11 are directed to an abstract idea of calibrating an additive fabrication device configured to fabricate an object by forming layers of solid material is relationships or formulas or software, as explained in detail below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements (e.g., processor), which are recited at a high level of generality, provide conventional computer functions that do NOT add meaningful limits to practicing the abstract idea.

Claims 1 and 11 recite, in part, determine a position of the first structure based at least in part on the measured intensity of light. These steps describe the concept of mathematical relationships or formulas or software, which corresponds to concepts identified as abstract ideas by the courts, such as determine a position of the first structure based at least in part on the measured intensity of light using the concept of mathematical relationships or formulas or software of the computer (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.). The concept described in claims 1 and 11 are NOT meaningfully different than those concepts found by the courts to be abstract ideas, and as such, is an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a whole do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a "light source", "sensor", "dispenser", "first structure", "first calibration pattern", and "processor" recited at a high level of generality and are recited as performing generic computer functions or software routinely used in computer applications. Generic computer components or software (determine a position of the first structure based at least in part on the measured intensity of light) recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.).
Claims 2-10 and 12-16 are dependent on claims 1 and 11, and includes all the limitations of claims 1 and 11. Therefore, claims 2-11 and 12-16 recite the same abstract idea as claims 1 and 11. The claim recites the additional limitations that amounts to extending the abstract idea and do not add any meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. When considered both individually and as a whole do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al (US 2016/0073403) in view of Buller et al (US 2017/0239752).
Regarding claims 1 and 11; Ramos et al discloses an additive fabrication device and method (Abstract: e.g., the present application relates generally to systems and methods for using machine vision to provide on one or more aspects of an additive fabrication device) configured to fabricate an object (40 @ figure 1) by directing energy onto one or more source materials including a powdered material (para[0003]: e.g., a building material to solidify and/or combine at specific locations by additive fabrication techniques may include stereolithography, selective or fused deposition modeling, direct composite manufacturing, laminated object manufacturing, selective phase area deposition, multiphase jet solidification, ballistic particle manufacturing, particle deposition, laser sintering, polyjet, or combinations thereof), the additive fabrication device comprising:
at least one light source (paragraph[0046]: e.g., machine vision system is an optical coherence tomography (OCT) scanner includes light source [111 @ figure 1]);
at least one sensor (para.[0054]: e.g., imaging device [118 @ figure 1]), wherein the imaging device may be any suitable light sensor, such as an active pixel sensor or charge-coupled device (CCD));
a structure (paragraph [0056]: e.g., Printhead assembly 130 may be coupled to a structure (not shown) that enables the printhead to move in one or more directions, such as in the +/-x, +/-y and/or +/-z directions and paragraph [0088]: e.g., by moving the imaging device and/or by moving the object (which may include moving a platform or other structure on which the object rests or is otherwise attached)) configured to contact the one or more source materials (320 @ figure 3) during said fabrication of the object (paragraph [0031]: e.g., an additive fabrication may include a plurality of printheads, each having a nozzle that directs material to a build platform and/or an object being fabricated) and to move relative to the one or more source materials during said fabrication of the object (paragraph [0038]: e.g., the position and/or orientation of the build platform may indicate how to move and/or re-orient the build platform prior to commencement of fabrication to appropriately calibrate the build platform), wherein a surface of the structure (130, 131, 132 @ figure 1 or 330 @ figure 3) includes calibration pattern (630 @ figure 6A-6B and paragraphs [0004] and [0077]-[0078]: e.g., a calibration pattern located on the build platform); and
at least one processor (computing system [1400 @ figure 14] and paragraph [0005]: e.g., processor configured to determine a first spatial mapping...by imaging a calibration pattern located on the build platform) configured to:
direct the at least one light source (111 @ figure 1) to the calibration pattern (630 @ figures 6A-6B) of the structure (e.g., the build platform [330 @ figure 3 or 620 @ figures 6A-6B]) on the fabricated object (140 @ figure 1);
measuring, via the at least one sensor (118 @ figure 1) of the machine vision system (110 @ figure 1 and paragraphs [0047]-[0048] and [0087]), an intensity of the light from the calibration pattern (630 @ figure 6A-6B) of the structure; and
determining a position of the structure (paragraphs [0031] and [0038]) based at least in part on the measured intensity light (paragraphs [0004]-[0005], [0047], and [0060]: e.g., determining a spatial mapping from the first printhead to the build platform based at least in part on the first and second spatial mappings, and adjusting one or more settings associated with the first printhead based at least in part on the determined spatial mapping from the first printhead to the build platform). See figures 1-14

	Ramos et al discloses all of features of claimed invention except for the at least one sensor for measuring an intensity of light scattered from the calibration pattern and using that scattered light intensity to determine the position of the structure by the processor and the one or more source materials include a powdered material. However, Buller et al teaches that it is known in the art to provide a 3D printing method and system (400 @ figure 4 and paragraph [0279]) comprises an emitter source (417 @ figure 4) and a sensor (receiver [418 @ figure 4]) for measuring an intensity of light scattered (paragraphs [0256] and [0258]: e.g., the light reflection may comprise scattered light reflection or specular light reflection) from the first calibration pattern (paragraph [0279]-[0280]: e.g., the exposed surface [408 @ figure 4] of the material bed [404 @ figure 4]) and using that scattered light intensity to determine the position of the first structure by the processor (computer system [1100 @ figure 11] and paragraphs [0064], [0195], [0197], and [0385]) and the one or more source materials include a powdered material (116 @ figure 1), and wherein the first structure (106 @ figure 1) is configured to contact a surface (119 @ figure 1) of the powdered material (104 @ figure 1) during fabrication of the object (paragraphs [0013] and [0190]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine additive fabrication device and method of Ramos et al with at least one sensor for measuring an intensity of light scattered from the first calibration pattern and using that scattered light intensity to determine the position of the first structure by the processor and the one or more source materials include a powdered material as taught by Buller et al for the purpose of measuring and determining accurately fabricate the intended object.
Regarding claim 2; Ramos disclose where the at least one processor (computing system [1400 @ figure 14]) is further configured to move the structure during fabrication of the object (paragraphs [0005], [0030], and [0040]).
Regarding claim 3; Ramos et al further discloses comprising a material deposition mechanism (paragraph [0031]: e.g., material feeders often referred to as "printheads") referred to as "printheads")...an additive fabrication device may include a plurality of printheads, each having a nozzle that directs material to a build platform and/or an object being fabricated) configured to deposit the one or more materials over a build platform (330 @ figure 3).
	Regarding claims 4 and 13; Ramos et al discloses all of feature of claimed invention except for the structure is mechanically coupled to the dispenser. However, Buller et al teaches that it is known in the art to provide the structure (e.g., material bed [104 @ figure 1]) is mechanically coupled to the dispenser (e.g., a material dispensing mechanism [116 @ figure 1]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine additive fabrication device and method of Ramos et al with limitation above as taught by Buller et al for the purpose of measuring and determining accurately fabricate the intended object.
Regarding claims 5 and 14; Ramos et al discloses the calibration pattern (630 (5) figure 6A-6B) includes a plurality of surfaces having at least two different surface reflectivities (para [0077]: e.g., on build platform [620 @ figures 6A-6B] is a plurality of calibration patterns [630 @ Figures 6A-6B], the black and white sections stand for the differing reflectivities of the surfaces).
Regarding claims 6 and 15; Ramos et al discloses further comprising at least one computer readable medium (1400 @ figure 14 and paragraph [0062]: e.g., any of the data obtained may be received from an external device (e.g., another computer) and/or read from a storage device accessible to the computer (e.g. local and/or remote storage)), store a plurality of calibration values in the at least one computer readable medium based at least in part on the determined position of the structure (paragraph [0049]: e.g., machine vision system 110 may receive surface sensing data from any suitable area of a surface at a given time...For example, machine vision system 110 may receive surface sensing data from a portion of a surface, may move the machine vision system and surface relative to one another...and then may receive surface sensing data from another position of the surface).
Regarding claim 7; Ramos et al disclose the plurality of calibration values include a lookup table (paragraph [0004]: e.g., a method is provided of calibrating an additive fabrication device...the method comprising determining a first spatial mappings at least in part by imaging a calibration pattern located on the build platform, ... and paragraph [0089]: e.g., a depth map may thereby, in some use cases, be represented by an image with each pixel having a brightness and/or color that is indicative of the depth of an associated point of the surface of the object).
Regarding claim 8; Ramos et al discloses the at least one light source (111 @ figure 1) is configured to produce light at least one non-visible wavelength (paragraph [0053]: e.g., a spectrum of light emitted by light source includes non-visible radiation (e.g.. infrared, ultraviolet, x-ray, etc.)).
Regarding claims 9 and 16; Ramos et al discloses the at least one processor (computing system [1400 @ figure 14] and paragraph [0005]: e.g., processor configured to determine a first spatial mapping...by imaging a calibration pattern located on the build platform) is configured to: direct the at least one light source (111 @ figure 1) over a plurality of locations on the calibration pattern (630 @ figure 6A-6B); measure, via the at least one sensor (113 @ figure 1), the intensity of light scattered from the calibration pattern (630 @ figure 6A-6B) for each of the plurality of locations (figures 6A-6B), thereby producing a plurality of measurements (paragraph [0006] and [0052]); and determine the position of the container based at least in part on the plurality of measurements (paragraphs [0107]-[0108] and figures 12A-12D). 
Regarding claim 12; Ramos et al further discloses comprising a mounting attachment (paragraph [0051]: e.g., the machine vision system may be mounted to a structure...such that the machine vision system may be moved...), and wherein the structure of the container (1220 @ figures 12A-12D) is configured to be removably attached to and detached from the mounting attachment (paragraph [0038]: e.g., a build platform may be sensed by the machine vision system prior to fabrication of an object. The position and/or orientation of the build platform may indicate how to move and/or reorient the build platform prior to commencement of fabrication to appropriately calibrate the build platform... sensing a build platform may be used to identify a relative position of a machine vision system to the build platform...).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al in view of Buller et al as applied to claim 1 above, and further in view of Thomas et al (US 2016/0046080).
Regarding claim 10; Ramos et al in view of Buller et al combination discloses all of feature of claimed invention except for the structure comprises a roller configured to spread the one or more materials over a build platform. However, Thomas et al teaches that it is known in the art to provide the structure of the container (20 @ figures 6A-6B and paragraph [0052]) comprises a roller (24 (3) figures 6A-6B and paragraph [0055]: e.g., the wiper 24 is depicted as a cylindrical roller) configured to spread the one or more materials over a build platform (4 @ figures 6A-6B). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine additive fabrication device and method of Ramos et al with limitation above as taught by Thomas et al for the purpose of improving separating a part from a surface during additive fabrication, e.g., 3-dimensional printing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 31, 2021


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886